Citation Nr: 0915514	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-37 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound, to include nerve damage and pain to the penis 
and right testicle.

2.  Entitlement to service connection for a right hip 
disorder.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that, prior to January 20, 2009, the Veteran 
was represented by AMVETS.  However, pursuant to a January 
20, 2009 letter, a National Service Officer for AMVETS stated 
that, as of that date, AMVETS would not longer represent the 
Veteran.  The Veteran's claims file does not include any 
evidence of subsequent representation.

Further, the Board notes that the Veteran filed a claim for 
entitlement to service connection for residuals of a gunshot 
wound to the right hand in November 2006.  In a March 2007 
statement, the Veteran clarified his prior claim to note that 
he was seeking service connection for residuals of a gunshot 
wound to the left hand, not the right hand.  As a result, a 
June 2007 rating decision interpreted the Veteran's March 
2007 statement as a withdrawal of his claim for service 
connection for residuals of a gunshot wound to the right 
hand.  However, it does not appear that the Veteran's claim 
for residuals of a gunshot wound to the left hand was 
properly adjudicated.  Therefore, this issue is referred back 
to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the 
Veteran requested a video conference hearing which has not 
been scheduled.  Accordingly, this matter is not ready for 
appellate disposition.

In December 2007, the Veteran requested a video conference 
hearing at the Cleveland, Ohio RO.  See VA Form 9, December 
20, 2007.  However, at that time, the Veteran checked the box 
indicating he preferred a Board hearing in Washington, D.C.  
Pursuant to a January 2009 report of contact, the Veteran 
stated that he preferred a video conference hearing.  See 
report of contact, January 23, 2009.  This hearing was not 
conducted, and there is no indication in the record that the 
video conference hearing request has been withdrawn.

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the Veteran for a video 
conference hearing in Cleveland, Ohio, 
before a Veterans Law Judge sitting in 
Washington, D.C.  The Veteran and his 
representative, if any, should be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




